DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12, 14-15, 18, and 26 under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 20120172842 A1), hereinafter Sela in view of Hartmann et al. (US 20120197108 A1), hereinafter Hartmann and Ngo et al. (US 20120130231 A1), hereinafter Ngo and Twomey et al. (US 20130085491 A1), hereinafter Twomey.
Regarding claims 1 and 7,
Sela teaches an apparatus (at least fig. 13 (26d) and corresponding disclosure) comprising: 
(a) a rigid tube (at least fig. 13 (48) and corresponding disclosure) having a wall (at least fig. 13 (58) and corresponding disclosure) that defines an outer surface and a lumen (at least fig. 11 (52) and 
(b) a groove (at least fig. 13 (60) and corresponding disclosure) formed in a distal end of the tube (at least Fig. 13);
(c) a conductive coil (at least fig. 13 (241) and corresponding disclosure) of wiring wound ([0040] which discloses sensor coil comprises wrapping wire around a core and at least fig. 14 depicts the sensor coil (i.e. wire) wrapped (or wound)) in the groove (60) (at least fig. 13 and [0055] which discloses sensor disposed in sensor groove 60) so that an exterior surface of the conductive coil is disposed completely within the groove (60) formed in the outer surface (58) of the rigid tube (48) (at least fig. 13. Examiner notes the sensor is disposed in the groove as disclosed in paragraph [0055] and examiner notes an exterior surface of the sensor is disposed completely in the groove as depicted in fig. 13);
(d) a rigid biocompatible sleeve ([0056] which discloses the sensor and wires may be fixed in place by applying a silicone coating or heat-shrink layer. Examiner notes that any coating or additional layer would constitute a sleeve and is considered rigid in its broadest reasonable interpretation) inserted over the rigid tube (Examiner notes the coating or heatshrink layer would necessarily cover the rigid tube in order to fix the sensor and wires in place) using an interference fit (Examiner notes a heat shrink would be an interference fit in its broadest reasonable interpretation) so as to completely enclose the conductive coil (Examiner notes a person having ordinary skill in the art would recognize the conductive coil 241 would necessarily be enclosed by either the silicone coating or heatshrink layer in order to be fixed in place);
(e) a channel (at least fig. 13 (62) and corresponding disclosure) directly connected to the groove (at least fig. 13) and formed in the rigid tube (48) (at least fig. 13 and corresponding disclosure);
1) ([0050] which discloses wiring 50 are electrically connected to free ends 451 and 452 of the conductive coil 241);
and 
(g) a handle (at least figs. 3-8 (40) and corresponding disclosure. Examiner notes 40 is the proximal end of the device and paragraph [0045] discloses the proximal end of the device is disposed outside of the body and manipulated manually by a clinician. Because the proximal end is manipulated by the clinician it has been interpreted as a handle in its broadest reasonable interpretation) connected to a proximal end (40) of the rigid tube (48), wherein the channel extends from the groove to the handle (at least fig. 13. Examiner notes the channel extends to the proximal end as depicted in fig. 13)

It is unclear if the wiring used to form the coil is insulated wiring. 
Nonetheless, Hartmann in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a conductive coil of insulated wiring wound around a tube (at least fig. 2 (100) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include insulated wiring as taught by Hartmann in order to insulate the wire from the instrument and the next turn of the wiring (Hartmann [0042]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Sela further fails to explicitly teach wherein the sleeve is a rigid metal biocompatible sleeve.
Ngo, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a rigid metal biocompatible sleeve (at least fig. 6 (65) and corresponding disclosure. [0039]-
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include a rigid metal biocompatible sleeve as taught by Ngo in order to provide shielding against unwanted electrical noise (Ngo [0040]). Such a modification amounts to merely a simple substitution of one known sleeve for another rendering the claim obvious (MPEP 2143).
Examiner notes that while Ngo teaches the metal sleeve (65) is disclosed as being plated or otherwise disposed over the tube 60, it is unclear if this includes using an interference fit. 
Nonetheless, Twomey in a similar field of endeavor involving medical devices teaches inserting a rigid biocompatible metal sleeve (at least fig. 4C (414) and corresponding disclosure) over a rigid tube (at least fig. 4C (416) and corresponding disclosure) using an interference fit ([0044] which discloses sleeve 414 is secured to tube 416) using a friction-fit (i.e. an interference fit))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified to include using an interference fit as taught by Twomey in order to dispose of the metal sleeve over the tube accordingly. Such a modification amounts to merely a simple substitution of one known coupling means for another rendering the claim obvious (MPEP 2143).
 
The modified system would perform the method of claim 7.

Alternatively,

Nonetheless, Ngo further teaches a handle (at least fig. 6 (85) and corresponding disclosure. [0029] which discloses hub 85 is employed by the physician for handling and manipulation of the tool) connected to a proximal end of the tube (at least fig. 6 (60) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a handle as taught by Ngo in order to enhance the handling of the tube accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the channel of Sela would necessarily extend from the groove to the handle.

The alternatively modified system would perform the method of claim 7. 

Regarding claims 3 and 9, 
Sela, as modified, teaches the elements of claim 1 as previously stated. 
Ngo further teaches wherein the sleeve (65) is configured to cover the tube (60) so as to completely enclose one or more conductors (at least fig. 6 (105) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include covering the conductors as taught by Ngo in order to provide shielding against unwanted electrical noise (Ngo [0040]). 
Examiner notes in the modified system the sleeve of Ngo would cover the channels of Sela.

Regarding claims 6 and 12, 
Sela, as modified, teaches the elements of claim 1 as previously stated. 
Ngo further teaches wherein the handle (85) comprises circuitry (at least fig. 6 (90) and corresponding disclosure) connected to a conductive coil (at least fig. 6 (105) and corresponding disclosure. [0033] which discloses conductors 105 coupled to cable 90) so as to receive signals generated therein (Examiner notes the cable would receive signals generated therein in order for the system to properly function)

Regarding claims 14,
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela further teaches wherein the rigid tube (48) extends along a longitudinal axis (at least fig. 13)

Regarding claim 15,
Sela, as modified, teaches the elements of claim 1 as previously stated. Twomey further teaches wherein the rigid biocompatible metal sleeve (414) is coupled with an outer surface of the rigid tube (416) (Examiner notes the friction-fit is used to secure (i.e. couple) the metal sleeve to the outer surface)

	Regarding claim 18,
Sela, as modified, teaches the elements of claim 7 as previously stated. Twomey further teaches wherein the rigid biocompatible metal sleeve (414) is fixably coupled with an outer surface of the rigid tube (416) (Examiner notes the friction-fit is used to secure (i.e. fixably couple) the metal sleeve to the outer surface)

	Regarding claim 26,


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann, Ngo, and Twomey as applied to claims 3 and 9 above and further in view of Jacobsen et al. (US 20140012130 A1), hereinafter Jacobsen. 
Regarding claims 4 and 10, 
Sela, as modified, teaches the elements of claims 3 and 9 as previously stated. 
Ngo further teaches wherein the sleeve (65) connects to a distal end of the tube (60) so that an outer surface of the sleeve (60) and the distal end form a continuous smooth surface (at least fig. 6). 
Sela, as modified fails to explicitly teach wherein the distal end is chamfered.
Jacobsen, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches tube (at least fig. 6 (190) and corresponding disclosure) having a distal end (at least fig. 6 (222) and corresponding disclosure) wherein a sleeve (at least fig. 6 (272) and corresponding disclosure) connects to the distal end (222) so that an outer surface of the sleeve and the distal end form a continuous smooth surface (at least fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include a chamfered distal end as taught by Jacobsen in order to place the medical device without cutting or damaging tissue (Jacobsen [0051]). Furthermore, it would have been obvious to have connected the sleeve of Ngo to the chamfered end in a manner which provides a continuous smooth surface as taught by Jacobsen, to further ensure placement of the device . 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann, Ngo, and Twomey as applied to claim 1 above and further in view of Sobe (US 20040097804 A1). 
Regarding claim 13, 
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela fails to explicitly teach wherein the channel (62) is a helical channel.
Sobe, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a helical channel ([0082] which discloses spiral grooves formed on an outerwall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein one or more conductors are disposed within the helical channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel as taught by Sobe in order to improve the pushability and trackability of the medical catheter (Sobe ([0069]). Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Regarding claim 17, 
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela, as modified, further teaches wherein the channel extends continuously from the groove to the handle. 
Sela, as currently modified, fails to explicitly teach wherein the channel extends circumferentially around the lumen. 
Sobe in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches wherein a channel ([0082] which discloses spiral grooves formed on an outer wall) formed in a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a channel which extends circumferentially as taught by Sobe in order to improve the pushability and trackability of the medical catheter (Sobe ([0069]).  Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann, Ngo and Twomey as applied to claim 7 above, and further in view of Segner et al. (US 20030009094 A1), hereinafter Segner.
Regarding claim 19,
	Sela, as modified, teaches the elements of claim 7 as previously stated. 
Sela, as modified, fails to explicitly teach welding the rigid tube and the rigid biocompatible metal sleeve together after inserting the rigid biocompatible metal sleeve over the rigid tube using the interference fit.
Segner, in a similar field of endeavor involving medical devices teaches welding a rigid tube and a biocompatible sleeve together ([0049] which discloses jacket (i.e. sleeve) may be secured to the distal end of the tube by ultrasonic welding).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, to include welding the tube and the sleeve together as taught by Segner in order to enhance the security of the sleeve to the tube. Such a modification amounts to 
Examiner notes a person having ordinary skill in the art would have recognized inserting the sleeve over the tube would be performed prior to welding the rigid tube and the sleeve. 

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 20120172842 A1), hereinafter Sela in view of Hartmann et al. (US 20120197108 A1) and Jacobsen et al. (US 20140012130 A1), hereinafter Jacobsen, hereinafter Hartmann, alternatively Sela in view of Hartmann, Jacobsen and Ngo et al. (US 20120130231 A1), hereinafter Ngo.
Regarding claim 20,
Sela teaches an apparatus (at least fig. 13 (26d) and corresponding disclosure) comprising: 
(a) a rigid tube (at least fig. 13 (48) and corresponding disclosure) having an inner surface (at least fig. 13 (42) and corresponding disclosure) that defines a lumen (at least fig. 11 (52) and corresponding disclosure) wherein the rigid tube extends along a longitudinal axis (at least fig. 13) and is configured to be inserted into a cavity of a human patient ([0025] which discloses navigating medical device (e.g. 26d) within the patient’s body);
(b) a groove (at least fig. 13 (60) and corresponding disclosure) formed in a distal end of the tube (at least Fig. 13);
(c) a conductive coil (at least fig. 13 (241) and corresponding disclosure) of wiring wound ([0040] which discloses sensor coil comprises wrapping wire around a core and at least fig. 14 depicts the sensor coil (i.e. wire) wrapped (or wound)) in the groove (60) (at least fig. 13 and [0055] which discloses sensor disposed in sensor groove 60) 
(d) a rigid sleeve ([0056] which discloses the sensor and wires may be fixed in place by applying a silicone coating or heatshrink layer. Examiner notes that any coating or additional layer would 1 would necessarily be enclosed by either the silicone coating or heatshrink layer in order to be fixed in place);
(e) a channel (at least fig. 13 (62) and corresponding disclosure) directly connected to the groove (60) (at least fig. 13) and formed in the rigid tube (48) (at least fig. 13 and corresponding disclosure) and terminating distally (at least fig. 13);
(f) one or more conductors (at least fig. 13 (50) and corresponding disclosure) laid in the channel (62) connected to ends of the conductive coil (241) ([0050] which discloses wiring 50 are electrically connected to free ends 451 and 452 of the conductive coil 241);
and 
(g) a handle (at least figs. 3-8 (40) and corresponding disclosure. Examiner notes 40 is the proximal end of the device and paragraph [0045] discloses the proximal end of the device is disposed outside of the body and manipulated manually by a clinician. Because the proximal end is manipulated by the clinician it has been interpreted as a handle in its broadest reasonable interpretation) connected to a proximal end (40) of the rigid tube (48), wherein the rigid sleeve is in continuous contact with the rigid tube between the handle and the groove (Examiner notes a person having ordinary skill in the art would recognize the coating/heatshrink layer (i.e. rigid sleeve) would necessarily have continuous direct contact between the groove to the handle in order to hold the sensor and wire in place accordingly)

It is unclear if the wiring used to form the coil is insulated wiring. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include insulated wiring as taught by Hartmann in order to insulate the wire from the instrument and the next turn of the wiring (Hartmann [0042]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Sela fails to explicitly teach wherein the channel terminates distally at the groove.
Jacobsen, in a similar field of endeavor involving medical device tracking, teaches an apparatus comprising a rigid tube (at least fig. 4 (130) and corresponding disclosure)
A groove (at least fig. 4 (206) and corresponding disclosure) formed in the rigid tube
A conductive coil (at least fig. 4 (214) and corresponding disclosure) of insulated wiring wound in the groove (206)
And a channel (at least fig. 17 (402) and corresponding disclosure) terminating distally at the groove (206) (at least fig. 17)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include terminating the groove at the channel as taught by Jacobsen in order to reduce the amount of material that needs to be removed. Such a modification amounts to merely an obvious matter of design choice (MPEP 2143). 

Alternatively,

Ngo, in a similar field of endeavor involving electromagnetic tracking of medical devices further teaches a handle (at least fig. 6 (85) and corresponding disclosure. [0029] which discloses hub 85 is employed by the physician for handling and manipulation of the tool) connected to a proximal end of a tube (at least fig. 6 (60) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a handle as taught by Ngo in order to enhance the handling of the tube accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

	Regarding claim 24,
	Sela, as modified, teaches the elements of claim 20 as previously stated. 
	Sela further teaches wherein the channel extends continuously from the groove to the handle (at least fig. 13 depicts the channel runs from the groove to the proximal end).
	
Examiner notes in the modified system comprising the handle of Ngo the channel would necessarily extend from the groove to the handle accordingly. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann and Jacobsen as applied to claim 20 above or Sela, Hartmann, Jacobsen and Ngo as applied to claim 20 above and further in view of Jacobsen and Sobe (US 20120017923 A1), hereinafter Sobe (2012).
Regarding claim 22,

Jacobsen, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a rigid tube (at least fig. 6 (130) and corresponding disclosure) constructed from stainless steel ([0050] which discloses insert portion constructed of stainless steel)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified to include a rigid tube constructed of stainless steel as taught by Sela in order to increase the rigidity of the tube accordingly. Such a modification amounts to merely a simple substitution of one known tube material for another rendering the claim obvious (MPEP 2143).

	Sela further fails to explicitly teach wherein the rigid sleeve is constructed of stainless steel.
Sobe (2012), in a similar field of endeavor involving electromagnetic tracking of medical instruments teaches a rigid sleeve constructed of stainless steel ([0037] which discloses sleeve 40 is made of stainless steel hypotube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include a rigid sleeve constructed of stainless steel as taught by Sobe in order to increase the rigidity of the system accordingly. Such a modification amounts to merely a simple substitution of one known sleeve material for another rendering the claim obvious (MPEP 2143).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann and Jacobsen as applied to claim 20 above or Sela, Hartmann, Jabosen and Ngo as applied to claim 20 above and further in view of Sobe.
Regarding claim 23,
Sela, as modified, teaches the elements of claim 20 as previously stated. Sela, as modified, further teaches wherein the channel extends continuously from the groove to the handle. 
Sela, as currently modified, fails to explicitly teach wherein the channel extends circumferentially around the lumen. 
Sobe, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a channel ([0082] which discloses spiral grooves formed on an outer wall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein the channel is a helical channel (at least fig. 3 and [0082] which discloses spiral grooves) that extends circumferentially around a lumen (at least fig. 3 (194) and corresponding disclosure), wherein one or more conductors are disposed within the channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel which extends circumferentially as taught by Sobe in order to improve the pushability and trackability of the medical catheter (Sobe ([0069]).. Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 20120172842 A1), hereinafter Sela in view of Hartmann et al. (US 20120197108 A1), hereinafter Hartmann, alternatively Sela in view of Hartmann and Ngo et al. (US 20120130231 A1), hereinafter Ngo as evidenced by NPL Messler (“Rigid Integral Mechanical Attachments or Interlocks”)
Regarding claim 27,
Sela, as modified, teaches the elements of claim 20 as previously stated. Sela further teaches wherein the rigid sleeve is inserted over the rigid tube using an interference fit ([0056] which discloses .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 9-10, 12-15, 17-20, 22-24, and 26-27 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                     

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793